Exhibit 10.1

 

ESCHELON TELECOM, INC.

 


EMPLOYMENT AGREEMENT


 

THIS AGREEMENT is made this 23rd day of May, 2005, by and between ESCHELON
TELECOM, INC., A Delaware Corporation ( the “Company” ) and RICHARD A. SMITH (
the “Officer” ).

 


RECITALS


 

A.                                   The Officer is the President and Chief
Executive Officer of the Company as of the date of this agreement, and has been
an employee of the Company since October 8, 1998.

 

B.                                     The Board of Directors of the Company
desires to retain the Officer in the employ of the Company.

 

C.                                     The Board of Directors believes that it
is essential to preserve and maintain the stability and continuity of management
of the Company by providing the Officer with economic and other security from
the uncertainty of risks inherent in a potential sale or merger of the Company,
which might jeopardize the Officer’s employment.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual promises of
the parties hereto, the Company and the Officer agree as follows:

 

1.                                       Terms of Employment

 

(a)                                  As compensation for his services hereunder,
during the Officer’s employment as President and Chief Executive Officer, the
Company agrees to pay the Officer a base salary at the rate of Three Hundred
Thirty Nine Thousand Seven Hundred and Seventy Five
Dollars                          ( $339,775 ) per annum, payable in accordance
with the Company’s normal payroll schedule, or on such other periodic basis as
may be mutually agreed upon.  The Company may withhold from any amounts payable
under this agreement such Federal, State and/or Local taxes as shall be required
to be withheld pursuant to any applicable law or regulation.  The Officer’s
salary shall be subject to annual review based on corporate policy and
contributions made by the Officer, with non-guaranteed increases each year
consistent with other Company executives.

 

--------------------------------------------------------------------------------


 

(b)                                 The Officer shall be eligible to receive an
annual cash bonus award based upon performance metrics set by the Chairman of
the Board and the Board of Directors.  Upon satisfaction of the performance
metrics, the Officer shall receive one of three bonuses: ( 1 ) the base bonus of
sixty percent ( 60% ) of the Officer’s then current annual base salary, ( 2 )
the target bonus of ninety percent ( 90% ) of the Officer’s then current annual
base salary, and ( 3 ) the stretch bonus of one hundred and twenty percent (
120% ) of the Officer’s then current annual base salary.  No bonus is guaranteed
and any bonus is expressly conditioned upon the Officer and the Company
satisfying the performance metrics set by the Chairman of the Board and Board of
Directors.

 

(c)                                  The Officer may be eligible to receive
stock options/equity grants in the Company.  The terms and conditions governing
eligibility for, entitlement to, and receipt of any options or other form of
equity in the Company shall be governed by the Stock Option Plan and Option
Grant Agreement, to be executed by the Officer and the Company.

 

(d)                                 In addition to the compensation provided for
above, the Company agrees to pay or to reimburse the Officer during his
employment for all reasonable, ordinary and necessary, properly vouchered,
client-related business or entertainment expenses incurred in the performance of
his services hereunder in accordance with Company policy in effect from time to
time, provided, however, that the amount available to the Officer for such
travel, entertainment and other expenses may require advance approval by the
Chairman of the Board. The Officer shall submit vouchers and receipts for all
expenses for which reimbursement is sought.

 

(e)                                  During each calendar year, the Officer
shall be entitled to the standard amount of vacation provided by the Company for
senior level executives.

 

(f)                                    In addition to the compensation provided
herein, the Officer shall be entitled to the benefits available generally to
Company employees pursuant to Company programs, including, by way of
illustration, personal leave, paid holidays, sick leave, profit-sharing, 401(K)
participation ( 45% match up to a maximum of $6,000 annually ), disability,
dental, vision, group sickness, accidental and health insurance programs of the
Company which may now or, if not terminated, shall hereafter be in effect, or in
any other or additional such programs are or may from time to time be in effect,
as determined by the Company and the terms hereof, subject to the applicable
terms and conditions of the benefit plans in effect at that time.

 

2

--------------------------------------------------------------------------------


 

2.                                       Employment Period and Termination
Considerations

 

(a)                                  As noted above, the Officer is employed by
the Company as of the date of this Agreement; the Officer’s employment shall
continue until terminated upon the earlier to occur of the following events:  (
1 ) the close of business on November 22, 2008 ( the “Second Term” ) or ( 2 )
the death or permanent disability ( as described below ) of the Officer.  This
Agreement may be renewed by mutual agreement of the parties.

 

(b)                                 The Officer may terminate the employment
relationship at any time for any reason by giving the Company written notice at
least thirty ( 30 ) days prior to the effective date of termination.  The
Company, at its election, may ( 1 ) require Officer to continue to perform his
duties hereunder for the full thirty ( 30 ) day notice period, or ( 2 )
terminate Officer’s employment at any time during such thirty ( 30 ) day notice
period, provided that any such termination shall not be deemed to be a
termination of the Officer’s employment by the Company without Cause.  Unless
otherwise provided by this section, all compensation and benefits paid by the
Company to the Officer shall cease upon his last day of employment.  The
obligations imposed on the Officer with respect to confidentiality,
non-disclosure and assignment of rights to inventions or developments in any
other agreement executed by the parties shall continue, notwithstanding the
termination of the employment relationship between the parties.

 

(c)                                  If the Officer’s employment is terminated
for “cause” the Officer will not be entitled to and shall not receive any
compensation or benefits of any type following the effective date of
termination.  As used in this agreement, the term “cause” shall include a
termination for insubordination; dishonesty ( including but not limited to any
acts of embezzlement or misappropriation of funds ); fraud; serious dereliction
of fiduciary obligation; criminal activity; moral turpitude; conviction of a
felony; plea of guilty or nolo contendere to a felony charge or any criminal act
involving moral turpitude; a willful unauthorized disclosure of confidential
information belonging to the Company, or entrusted to the Company by a client,
customer, or other third party; a violation of any material Company rule,
regulation or policy; any act materially adverse to the interests of the
Company; material neglect of the Company’s business; repeatedly being under the
influence of drugs or alcohol ( other than prescription medicine or other
medically-related drugs to the extent that they are taken in accordance with
their directions ) during the performance of his duties under this

 

3

--------------------------------------------------------------------------------


 

Agreement or, while under the influence of such drugs or alcohol, engaging in
grossly inappropriate conduct during the performance of his duties under this
agreement; engaging in behavior that would constitute grounds for liability for
harassment ( as proscribed by the Equal Employment Opportunity Commission
Guidelines or any other applicable state or local regulatory body ) or other
egregious conduct that violates laws governing the workplace; or a material
breach of any promise or obligation under this agreement, including, without
limitation, a refusal to substantially perform the Officer’s duties hereunder,
except in the event that the Officer becomes permanently disabled as set forth
in paragraph 2(e) below.  Anything herein to the contrary notwithstanding, the
Company shall provide the Officer with written notice prior to terminating
Officer’s employment for “cause” under any other circumstance where the conduct
constituting “cause” is reasonably open to a cure ( for instance, where the
“cause” does not involve a violation of trust or otherwise adversely affect the
relationship between the Officer and the Company on a going-forward basis ) ,
setting forth the exact nature of any alleged breach and the conduct required to
cure such breach.  Officer shall have fifteen ( 15 ) days from the giving of
such notice within which to cure.

 

(d)                                 Upon fifteen ( 15 ) days written notice, the
Company shall retain the right to terminate the Officer without cause.  If the
Officer’s employment is terminated by the Company without cause, the Officer
shall continue to receive his base salary for a period of fifteen ( 15 ) months
( the “severance period” ).  During the severance period, the Company shall
continue medical benefits for the Officer by paying the premium for the
Officer’s health insurance continuation coverage under COBRA to the extent that
the Officer elects COBRA coverage ( or continue to contribute the employer
portion of the premium normally paid by the Company for it’s current employees
).  Furthermore, the obligations imposed on the Officer with respect to
confidentiality, non-disclosure and assignment of rights to inventions or
developments in this agreement or any other agreement executed by the parties
shall continue, notwithstanding the termination of the employment relationship
between the parties.

 

(e)                                  In the event the Officer becomes
permanently disabled during employment with the Company, the Company may
terminate this agreement by giving thirty ( 30 ) days notice to the Officer of
its intent to terminate, and unless the Officer resumes performance of his
duties within fifteen ( 15 ) days of the date of the notice and continues
performance for the remainder of the notice period, this agreement shall
terminate at the end of the thirty ( 30 ) day period.  The Officer will not be
entitled to and shall not receive any severance compensation or benefits of any
type following the effective date of termination other than normal short and
long term disability coverage currently provided to employees under existing
Company Short and Long Term Benefit Plans.

 

4

--------------------------------------------------------------------------------


 

“Permanently disabled” for the purposes of this agreement means the inability,
due to physical or mental ill health, to perform the essential functions of the
Officer’s job, with or without a reasonable accommodation, for ninety ( 90 )
during any one employment year irrespective of whether such days are
consecutive.

 

(f)                                    This agreement will terminate immediately
upon the Officer’s death and the Company shall not have any further liability or
obligation to the Officer, his executors, heirs, assigns or any other person
claiming under or through his estate, except that the Officer’s estate shall
receive any accrued but unpaid salary or bonuses along with any and all
considerations outlined in Section 8.

 

(g)                                 If the agreement expires at the end of this
second term or any renewal term after proper advance notice by either party of
its/his intent not to renew, the agreement shall expire and the Officer shall
not be entitled to any Termination Compensation or severance of any kind, except
as required by law.

 

3.                                       Eligibility for Severance Pay

 

In addition to the foregoing, the Officer shall be eligible to receive severance
pay in the amounts and at the times described in section 5, if:

 

(a)                                  The Officer’s employment with the Company
and all of its subsidiaries ( if any ) is terminated within twenty four ( 24 )
months after there has been a “change in control”, as such term is hereinafter
defined; and

 

(b)                                 The Officer’s termination of employment was
not:

 

(i)             For conduct involving willful misconduct ( such as commission by
the Officer of a felony or a common law fraud against the Company ) which is
detrimental in a significant way to the business of the Company or any of its
subsidiaries; or

 

(ii)                                  On account of the Officer’s voluntary
resignation; provided that a resignation shall not be considered to be voluntary
for the purposes of this agreement if it occurs under the circumstances
described in Section 4(a), or if, subsequent to the change in control, there has
been; ( 1 ) a reduction of 25% or more in the Officer’s annual compensation; or
( 2 ) a change in the place in which the Officer is required to perform his
duties, if the new place is more than 50 miles from the place the Officer
performed his services immediately prior to the “change in control”.

 

5

--------------------------------------------------------------------------------


 

4.                                       Change in Control

 

For the purposes of this agreement, a “change in control” shall be deemed to
have occurred if:

 

(a)                                  There occurs any sale or other disposition
to a person unrelated to the Company or any of the holders of its securities of
( 1 ) representing, after the sale or disposition, more than 50% of the
outstanding voting securities of the Company as measured by the voting power on
an as if converted basis or ( 2 ) more than 50% of the aggregate assets of the
Company and its subsidiaries, in the single transaction or series of
transactions; or

 

(b)                                 The Company or any combination of the
Company and its subsidiaries aggregating to more than 50% of the consolidated
assets of the Company and its wholly-owned subsidiaries becomes a party to any
merger or consolidation ( excluding a merger or consolidation where the Company
or one of such subsidiaries is the surviving corporation).

 

5.               Certain Changes in Control and Severance Payments

 

In the event of a qualifying change of control, the Officer shall receive the
following payments:

 

(a)                                  A lump sum cash payment, no later than
thirty ( 30 ) days after the date on which the Officer’s employment terminates,
in an amount equal to two ( 2 ) times the Officer’s average annual compensation
( as defined below ); and

 

(b)                                 Continuation of coverage under the Company’s
group medical, group life, and group long term disability plans, if any, and
under any individual policy or policies of life insurance maintained by the
Company, with the same rate of employer contributions as for active employees,
until the earlier to occur of:

 

(i)             The expiration of twenty four ( 24 ) months from the date on
which the Officer’s employment terminates; or

 

(ii)                                  The date on which the Officer obtains
comparable coverage provided by a new employer; and

 

6

--------------------------------------------------------------------------------


 

(c)                                  A lump sum cash payment, payable no later
than thirty ( 30 ) days after the date on which the Officer’s employment
terminates, in an amount equal to the sum of:

 

(i)             The amount by which the fair market value of that number of
shares of stock subject to any stock option which is forfeited or which
otherwise becomes non-exercisable by the Officer by reason of the termination of
his employment ( determined as of the date of such termination ) exceeds the
option price for such shares; and

 

(ii)                                  Such additional amounts ( or the fair
market value of such additional property ) in excess of the amount determined
pursuant to subparagraph (I) that would have been paid or distributed to the
Officer upon the exercise of any such forfeited stock options, had such options
been exercisable, and exercised, by the Officer as of the date his employment
terminated.

 

It is understood and agreed that the payment provided in this Section 5 (c) is
expressly conditioned upon the Officer’s inability to exercise his options
subsequent to termination of his employment under the provisions of the
Officer’s stock option agreements.

 

For purposes of this section 5, the term “average annual compensation” shall
mean the higher of; ( 1 ) the average rate of annual salary payable to the
Officer for the calendar year in which the Officer’s employment terminates and
for the two immediately preceding calendar years, plus the average annual bonus
or incentive payments awarded to the Officer for the same three ( 3 ) calendar
years or ( 2 ) $200,000; provided, that if bonus or incentive compensation
awards have not been determined for the calendar year immediately preceding the
year in which the Officer’s employment terminates.  The Officer’s average annual
compensation shall be determined prior to any reduction for deferred
compensation, 401(K) plan contributions, and similar items, and any reduction in
the Officer’s rate of salary occurring within twenty four ( 24 ) months after a
change in control shall be disregarded.  In addition, the insurance coverage
provided under this paragraph shall be governed by the insurance coverage
provided to such Officer immediately prior to any reduction in such coverage
occurring within twenty four ( 24 ) months after any change in control.

 

7

--------------------------------------------------------------------------------


 

6.               Floor Value of Options Upon a Change in Control

 

In consideration of the value that the Officer brings to the Company if a change
in control occurs on or before November 22, 2008, then the Officer may put any
number of his options to the Company in exchange for a single lump sum payment
of up to $1,750,000 ( the “Officer Option Payment” ) ; provided, however, that
the Officer Option Payment shall be zero ( 0 ) if Bain Capital, Wind Point
Partners, and Stolberg Equity Partners ( the “Investors” ) collectively fail to
receive at least $35,000,000 ( or their pro-rata investment back if less than
100% is sold ).  If, however, the Investors receive $35,000,000 ( or their
pro-rata investment back if less than 100% is sold ), then the Officer Option
payment shall be $750,000; the Officer Option Payment shall increase
proportionally with the increased return to the Investors up to the maximum
which will be paid to the Officer upon return to the Investors in the amount of
$70,000,000 ( or two ( 2 ) times their pro-rata investment back if less than
100% is sold ).  The foregoing calculations are premised upon the Officer
exercising the put right with respect to all of his options; the actual value of
any payment to the Officer pursuant to this section shall be proportionate to
the percentage of available option shares put by the Officer.

 

7.               No Funding of Severance Pay

 

Nothing herein contained shall require or be deemed to require the Company or a
subsidiary to segregate, earmark, or otherwise set aside any funds or other
assets to provide for any payments required to be made hereunder, and the rights
of the Officer to severance pay hereunder shall be solely those of a general,
unsecured creditor of the Company.

 

8.               Death Considerations

 

In the event of the Officer’s death, any amount or benefit payable or
distributable to the Officer pursuant to section 5(a) and 5(b) shall be paid to
the beneficiary designated by the Officer for such purpose in the last written
instrument, if any, received by the Board of Directors of the Company prior to
the Officer’s death, or, if no beneficiary has been designated, to the Officer’s
estate.  In addition, all granted but unvested options shall immediately vest
and the estate will not be required to exercise the options immediately.

 

9.               Rights in the Event of a Dispute

 

If a claim or dispute arises concerning the rights of the Officer or a
beneficiary to benefits under this agreement, regardless of the party by whom
such claim or dispute is initiated, the prevailing party in such dispute shall
be entitled to recover its legal expenses, including reasonable attorney’s fees,
court costs, and ordinary and necessary out-of-pocket costs of attorneys
incurred in connection with the bringing, prosecuting, defending, litigating,
negotiating, or settling such claim or dispute; provided, that:

 

8

--------------------------------------------------------------------------------


 

(a)                                  The prevailing party obtains a judgement in
its favor from a court of competent jurisdiction from which no appeal may be
taken, whether because the time to do so has expired or otherwise; and provided
further, that

 

(b)                                 In the case of any claim or dispute
initiated by the Officer, such claim shall be made, or notice of such dispute
given, with specific reference to the provisions of this agreement, to the Board
of Directors of the Company within one year after the occurrence of the event
giving rise to such claim or dispute.

 

10.         Amendment

 

This agreement may not be amended or modified except by a written instrument
signed by both parties as of a date contemporaneous herewith or subsequent
hereto.

 

11.         No Obligation to Mitigate Damages

 

In the event that the Officer becomes eligible to receive benefits hereunder,
the Officer shall have no obligation to seek other employment in an effort to
mitigate damages.  To the extent the Officer shall accept other employment after
the termination of his employment, the compensation and benefits due under this
agreement, except as provided in section 5(b).

 

12.         Other Benefits

 

The benefits provided under this agreement shall, except to the extent otherwise
specifically provided herein, be in addition to, and not in derogation or
diminution of, any benefits that the Officer or the Officer’s beneficiary may be
entitled to receive under any other plan or program now or hereafter maintained
by the Company or by any of its subsidiaries.

 

13.         Successors

 

The Company will require any successor ( whether direct or indirect, by
purchase, merger, consolidation, or otherwise ) to all or substantially all of
the business and/or assets of the Company, to the expressly assume and agree to
perform the Company’s obligations under this agreement in the same manner and to
the same extent that the Company would be required to perform them if no such
succession had taken place unless, in the opinion of legal counsel mutually
acceptable to the Company and the Officer, such obligations have been assumed by
the successor as a matter of law.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession ( unless the
foregoing opinion is rendered to the Officer )

 

9

--------------------------------------------------------------------------------


 

shall entitle the Officer to terminate his employment and to receive the
payments provided for in section 5 above; provided that the Officer has given
notice of such failure to the Company after such effectiveness and such
agreement is not so assumed within ten ( 10 ) days after the Company’s receipt
of such notice.  As used in this agreement, “Company” shall mean the Company, as
presently constituted, and any successor to its business and/or assets which
executes and delivers the agreement provided for in this section 13 or which
otherwise becomes bound by all the terms and provisions of this agreement as a
matter of law.

 

The Officer’s rights under this agreement shall inure to the benefit of, and
shall be enforceable by, the Officer’s legal representative or other successors
in interest, but shall not otherwise be assignable or transferable.

 

14.         Notices

 

Any notices referred to herein shall be in writing and shall be sufficient if
delivered in person or sent by U.S. registered or certified mail to the Officer
at his address on file with the Company ( or to such other address as the
Officer shall specify by notice ), or to the Company at 730 Second Avenue South,
Suite 900, Minneapolis, Minnesota 55402-2456 Attention the Chairman of the Board
and/or the Chief Financial Officer.

 

15.         Waiver

 

Any waiver of any breach of any of the provisions of this agreement shall not
operate as a waiver of any other breach of such provisions or any other
provisions, nor shall any failure to enforce any provision of this agreement
operate as a waiver of any party’s right to enforce such provision or any other
provision.

 

16.         Severability

 

If any provision of this agreement or the application thereof is held invalid or
unenforceable by a court of competent jurisdiction, the invalidity or
unenforceability thereof shall not affect any other provisions or applications
of this agreement which can be given effect without the invalid or unenforceable
provision or application.

 

10

--------------------------------------------------------------------------------


 

17.         Governing Law

 

The validity, interpretation, construction, and performance of this agreement
shall be governed by the laws of the State of Minnesota, except to the extent
superceded by applicable Federal Law.

 

18.         Headings

 

The headings and section designations of this agreement are included solely for
convenience of reference and shall in no event be construed to affect or modify
any provisions of this agreement.

 

19.         Gender and Number

 

In this agreement where the context admits, words in any gender shall include
the other genders, words in the plural shall include the singular, and words in
the singular shall include the plural.

 

The parties hereto have executed this agreement as of the day and year first
written.

 

 

COMPANY

Eschelon Telecom, Inc.

 

 

 

 

 

By

  /s/ Clifford D. Williams

 

 

 

 

Clifford D Williams

 

Chairman of the Board

 

 

 

 

OFFICER

By

  /s/ Richard A. Smith

 

 

 

 

Richard A Smith


 


PRESIDENT & CHIEF EXECUTIVE OFFICER

 

11

--------------------------------------------------------------------------------